Citation Nr: 1809216	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability, to include as secondary to service-connected arthritis of the bilateral hips. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to March 1974, February 1977 to August 1983, and from September 1983 to April 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2012 and June 2016, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

In January 2012, the Veteran testified at a Travel Board hearing. A transcript of the hearing is of record. However, the Veterans Law Judge (VLJ) who conducted that hearing and signed the previous Board remands is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, the Veteran did not respond.  As such, the Board finds that the Veteran did not wish to attend another hearing.  

The issues of entitlement to service connection for low back disability, to include as secondary to service-connected arthritis of the bilateral hips; and the entitlement to TDIU due to service-connected disabilities are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for service connection of low back disorder can be decided.  In the April 2016 Informal Hearing Presentation, the Veteran, by and through his representative, alleged that the Veteran's back disability should be service connected on a secondary basis to his service-connected arthritis of the bilateral hips.  A review of the records shows that there is no medical opinion on file that addressed the issue of aggravation of the Veteran's back condition from the service-connected arthritis of the bilateral hips. As such, this opinion requires an addendum to address the deficiencies. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Furthermore, regarding the Veteran's claim for a TDIU, as the RO's adjudication of the claim for service connection may bear on the manner in which the TDU claim is considered, the Board's consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature. Thus, as the issue of TDIU is inextricably intertwined with the remanded claim on appeal, the Board will defer TDIU adjudication until the remaining claim is resolved. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that two issues are "inextricably intertwine"" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the July 2014 VA examination or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must clarify the diagnosis, or diagnoses, associated with the Veteran's back condition. For each such diagnosis assigned, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back condition is proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected arthritis in the bilateral hips.

If aggravation is found, identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to the service-connected arthritis in the bilateral hips.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issue of entitlement to service connection for low back disability, to include as secondary to a service-connected arthritis of the bilateral hips. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







